17-12899-mew         Doc 307        Filed 06/20/19 Entered 06/20/19 16:29:33         Main Document
                                                 Pg 1 of 38


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :   Chapter 11
                                                                :
 HANS FUTTERMAN,                                                :   Case No. 17-12899 (MEW)
                                                                :
                                     Debtor.                    :
 ---------------------------------------------------------------x
 RWNIH-DL 122nd STREET 1 LLC,                                   :
                                                                :
                                     Plaintiff,                 :
                                                                :
                   -against-                                    :   Adv. Pro. No. 17-01223 (MEW)
                                                                :
 HANS FUTTERMAN,                                                :
                                                                :
                                     Defendant.                 :
 ---------------------------------------------------------------x

                BENCH DECISION CONCERNING MOTION BY CHAPTER 11
                 TRUSTEE FOR APPROVAL OF PROPOSED SETTLEMENT

         Before the Court is the motion by Gregory Messer, the trustee in the Chapter 11 case of

 Hans Futterman, for approval of a settlement he has negotiated with entities named RWNIH-DL

 122nd Street 1 LLC and West 112 Associates, LLC. I will refer to Mr. Messer as the “Trustee.”

 I will refer to RWNIH-DL 122nd Street 1 LLC as “RWN,” and I will refer to RWN and West 122

 Associates LLC collectively as the “RWN Parties.” This bench decision is based on rulings that

 the Court announced in open court on June 13, 2019. It constitutes the Court’s final decision

 with respect to the motion.

                                                   Background

         The debtor, Hans Futterman, is a real estate developer. He has been involved in a

 number of development projects that are relevant to the proposed settlement agreement and to

 some of the objections that Mr. Futterman has posed. One such project was a development that I

 will refer to as the “Ladera Project.” Mr. Futterman was the ultimate owner of one hundred

                                                          1
17-12899-mew      Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33            Main Document
                                           Pg 2 of 38


 percent of the membership interests in Ladera Parent LLC, which in turn owned one hundred

 percent of the membership interests in Ladera, LLC. Ladera, LLC owned a property at 300 West

 122nd Street in New York that it hoped to develop. It borrowed money from RWN for that

 purpose.

        The Ladera entities filed Chapter 11 bankruptcy petitions in early December 2016. They

 attempted to arrange a refinancing of their debts but did not succeed in doing so. On March 29,

 2017, they proposed a plan of reorganization under which the properties would be sold. It

 appeared, to the Court at least, that at that time the Ladera debtors and RWN were working

 together. The Court approved bidding procedures in an order dated May 17, 2017, and approved

 a short postponement of a scheduled auction in an order dated June 21, 2017.

        Shortly thereafter, however, the Ladera debtors decided they did not wish to go forward

 with a sale and an auction, and they withdrew their request for approval of a sale. The

 cancellation of the sale was hotly disputed, and the Ladera debtors and RWN each made

 competing proposals as to how to move forward. The Ladera debtors wanted to pursue a

 refinancing, and RWN wished to put forward its own plan that would require a sale. After some

 back-and-forth, and with the agreement of the parties, the potentially competing approaches were

 resolved by an agreement under which the Court would enter an order confirming the Ladera

 debtors’ proposed plan (which would enable them to attempt to refinance their debts), but that

 would include a deadline for doing so, with the understanding that if the relevant financing was

 not accomplished by the drop-dead date, then the confirmation order would be vacated and

 RWN’s plan would instead be confirmed and would become effective. In the event the RWN

 plan became effective, there would be a sale of the Ladera property.




                                                 2
17-12899-mew        Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                             Pg 3 of 38


        The Ladera entities did not complete their proposed transaction by the relevant deadline

 and their plan therefore did not become effective. At that point, the prior confirmation order was

 negated and the RWN plan was confirmed. There are other developments in the Ladera cases

 that occurred after the confirmation of the RWN plan and that are relevant to the issues that are

 presently before me, but I will describe those other events further below, after I first finish my

 description of the other development projects in which Mr. Futterman and his entities have been

 involved.

        The second important project in which Mr. Futterman and his entities were involved and

 that has some relevance to the motion before me was the development of real property at 2280

 Frederick Douglass Boulevard in Manhattan. I will refer to that project as the “2280 Project.”

 There were many entities, some of which have outside investors, that were involved in the 2280

 Project. It is not necessary to list them all here. However, I should note that there were a

 number of disputes over the 2280 Project that resulted in an arbitration proceeding in which the

 arbitrator held that Mr. Futterman had breached certain obligations he owed to other investors.

 The details of those disputes and of the arbitrator’s decision are set forth in more detail in a

 bench decision that I issued on May 9, 2018 [Dkt. No. 143]. For the reasons set forth in that

 bench decision, I appointed a trustee to take charge of Mr. Futterman’s estate in his personal

 chapter 11 case.

        The third property that is relevant to the motion before me is a currently undeveloped lot

 at 311 West 121st Street in Manhattan. The parties have referred to this property as the “Lot 24

 Property” and I will use that terminology in this decision. The Lot 24 Property is owned by an

 entity known as Jenco 121 LLC, which I will refer to as “Jenco.” Jenco is a New York limited

 liability company, and Mr. Futterman owns one hundred percent of the limited liability company



                                                   3
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 4 of 38


 membership interests in Jenco. The Lot 24 Property is currently vacant and undeveloped. As I

 will discuss in a moment, there is a dispute as to just what development rights the Lot 24 owner

 has retained and what rights it has sold to Ladera.

        Finally, Mr. Futterman owns other properties, at least two of which are jointly owned

 with his wife. Those are relevant in assessing the assets of the estate and in evaluating the

 parties’ conflicting positions about the likely recoveries in this Chapter 11 case, but they are not

 otherwise relevant to the issues that are before me in connection with the Trustee’s motion.

                                         Prior Proceedings

        Pursuant to the confirmed RWN plan in the Ladera cases, an auction sale was held in

 September 2017. At the auction, RWN made a credit bid in the amount of $48,600,000, plus the

 assumption of certain other obligations. The RWN credit bid was designated as the winning bid

 at the auction. Mr. Futterman asked informally for more time to object to the outcome of the

 auction, and on September 21, 2017 the Court considered that request in a telephone conference.

 After evaluating the parties’ contentions, the Court denied the request for an extension of time.

 Mr. Futterman then did not file objections, and the next day, on September 22, 2017, the Court

 entered an order approving the sale of the property to RWN or its designee.

        The RWN credit bid was in an amount that was less than the amount it claimed it was

 owed. Mr. Futterman was a guarantor of the obligations that the Ladera entities owed to RWN.

 I should note that Jenco is also a guarantor of the obligations owed to RWN and has granted a

 security interest in the Lot 24 Property in support of that guarantee. Mr. Futterman’s interests in

 the chain of entities that own the 2280 Project also were pledged to RWN in support of Mr.

 Futterman’s guarantee of the Ladera entities’ obligations.




                                                   4
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 5 of 38


        RWN eventually filed suit against Mr. Futterman in the New York state court to enforce

 the guarantee and its security interests in other assets. Mr. Futterman thereafter filed a chapter

 11 bankruptcy petition. RWN’s state court lawsuit has since been removed to this Court. RWN

 has also filed a proof of claim in Mr. Futterman’s Chapter 11 case, to which Mr. Futterman has

 objected.

        In September 2018, Mr. Futterman also caused his attorneys to file a lawsuit against

 RWN, purportedly on behalf of the Ladera entities and also on behalf of himself as the purported

 owner of the Ladera entities. He alleged that RWN had agreed to sell the Ladera properties to an

 affiliate of a company named Happy Living, and that RWN had interfered with the auction

 process in an effort to reduce competition and to acquire the Ladera assets at a relatively low

 price so that it could then sell the assets to Happy Living at a higher price. He further contended

 that the profits RWN pocketed as a result of its deal with Happy Living rightfully belong to

 Ladera and/or to Mr. Futterman himself. On that theory, Mr. Futterman sought monetary

 damages of more than thirty million dollars.

        However, under the terms of the confirmed Ladera plan of reorganization (the plan that

 RWN had proposed and that was confirmed), Mr. Futterman’s membership interests in the

 Ladera entities were cancelled, and control over the Ladera entities was vested in Esther DuVal,

 the plan administrator. Ms. DuVal had not authorized the filing of suit on behalf of the Ladera

 entities and stated that she did not wish to do so. In addition, even if Mr. Futterman had retained

 any interests in the Ladera entities or any rights to make claims on their behalf, those rights

 belonged to the Trustee in Mr. Futterman’s chapter 11 case. Similarly, any claims that Mr.

 Futterman wished to pursue in his own name likewise belonged to the Trustee in his chapter 11

 case. The Trustee did not authorize the filing of suit against RWN and stated, at the time, that he



                                                   5
17-12899-mew      Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33            Main Document
                                            Pg 6 of 38


 did not wish to do so. The Court therefore dismissed the lawsuit against RWN in an order dated

 December 13, 2018. The dismissal was based on lack of standing and was without prejudice

 should Ms. DuVal or the Trustee elect to pursue claims against RWN.

        Although I held that Mr. Futterman did not have standing to assert affirmative claims that

 belonged to Ms. DuVal and/or to the Trustee, that, in my opinion, did not affect Mr. Futterman’s

 right to object, as a defensive matter, to the RWN deficiency claim in Mr. Futterman’s chapter

 11 case. This is because section 502 of the Bankruptcy Code provides that any “party in

 interest” in a bankruptcy case has the right to object to a proof of claim. See 11 U.SC. § 502(a).

 As the debtor, Mr. Futterman is a party-in-interest in his own bankruptcy case, and therefore in

 my opinion has standing to pose an objection to the RWN proof of claim, and he has done so.

 Mr. Futterman’s objection to the claim, and RWN’s lawsuit against Mr. Futterman, have been

 the subject of considerable discovery for approximately the past nine months.

                                     The Proposed Settlement

        The Trustee now seeks approval of a settlement he has negotiated with the RWN Parties.

 The key terms of the proposed settlement are as follows.

        First, RWN’s deficiency claim against Mr. Futterman and the entities he owns will be

 withdrawn and released in its entirety.

        Second, the Trustee, on behalf of Mr. Futterman, will give up rights to pursue purported

 derivative claims against RWN, based on Mr. Futterman’s prior ownership of the Ladera entities.

 This agreement will bind Mr. Futterman and his estate but it will not affect other parties,

 including Ms. DuVal (the plan administrator in the Ladera entities’ cases), or the Ladera entities

 themselves, or rights belonging to other creditors of Ladera (if they have any such rights and

 should they ever decide to pursue them).



                                                  6
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 7 of 38


        Third, RWN will pay $1,675,000 to Mr. Futterman’s estate.

        Fourth, the Trustee has agreed to various terms regarding development restrictions that

 are applicable to Lot 24, most of which are confirmations of restrictions that allegedly are set

 forth in prior contracts. As I understand it, the Trustee will also use his control over Jenco to

 agree to those terms on behalf of Jenco. I will describe those terms in some detail in a few

 minutes, because they are the subject of the biggest part of Mr. Futterman’s objections.

        Mr. Futterman takes issue with the proposed settlement. He claims that the defeat of the

 RWN deficiency claim is a virtual certainty, such that the withdrawal of that claim is of little real

 benefit to the estate. He also contends that the agreements that the Trustee proposes to make as

 to Lot 24 impose new development restrictions that do not presently exist and that will

 effectively prevent a development of that property, and thereby unduly deprive the estate of a

 valuable asset.

                         The Trustee’s Authority to Settle RWN’s Claims

        I will start first with a discussion of the Trustee’s authority to settle.

        As explained above, Mr. Futterman had the right to file an objection to RWN’s

 deficiency claim under section 502 of the Bankruptcy Code, which permits parties in interest to

 file objections to claims. However, while the Bankruptcy Code may be generous in granting the

 right to raise objections, and while the Court has held that Mr. Futterman had the right to file an

 objection to the RWN deficiency claim, it is the Trustee who is the primary representative of the

 estate and who has the authority to take action on behalf of the estate. That primary authority

 includes the right, on behalf of the estate, to settle any claims that are made against the estate,

 which include the claims that RWN has asserted in both the removed state court action and the

 proof of claim that RWN has filed.



                                                    7
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 8 of 38


        Rule 9019 of the Federal Rules of Bankruptcy Procedure makes this clear, as it explicitly

 permits a trustee to enter into settlements. See Fed. R. Bankr. P. 9019. So long as the Court

 approves, the Trustee has the authority to settle claims, and that is true even if other parties in

 interest have filed objections to those claims. See, e.g., Law Debenture Tr. Comp. v. Kaiser

 Aluminum Corp. (In re Kaiser Aluminum Corp.), 339 B.R. 91, 96 (D. Del. 2006) (affirming

 bankruptcy court’s approval of a settlement by a chapter 11 trustee of one creditor’s proof of

 claim despite another creditor’s objection to the claim); In re DVR, LLC, 582 B.R. 507, 521–522

 (Bankr. D. Colo. 2018) (noting that a creditor who initiates a claim objection will act in its self-

 interest and, accordingly, the trustee is entitled to propose a settlement resolving that objection,

 because only the trustee can “protect the interests of the overall estate,” and because a contrary

 ruling would permit a creditor to hold the estate “hostage to protracted litigation”); In re

 Heritage Org., LLC, 375 B.R. 230, 285 (Bankr. N.D. Tex. 2007) (rejecting a creditor group’s

 arguments that the Chapter 11 trustee lacked authority to settle their objections to certain proofs

 of claim); Prin Corp. v. Altman (In re Altman), 265 B.R. 652, 659 (Bankr. D. Conn. 2001)

 (approving a proposed settlement between the chapter 11 trustee and a creditor resolving the

 creditor’s proof of claim, where the chapter 11 debtor had objected to the claim).

        Parties in interest have the right to object to the wisdom of a settlement if they do not

 think that the settlement makes sense. But as Mr. Futterman’s attorneys have conceded in a prior

 hearing, the fact that Mr. Futterman was allowed to raise an objection to the RWN deficiency

 claim does not mean that Mr. Futterman himself has the right to veto a settlement, or to insist on

 continuing a litigation that would have the effect of vetoing the Trustee’s settlement, or that, by

 virtue of his objection, Mr. Futterman now personally owns the right to control the disposition of

 the deficiency claim. Instead, his rights are limited to the rights that a party in interest has to



                                                    8
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                             Pg 9 of 38


 object to the wisdom of the Trustee’s settlement decision under Rule 9019. If the rule were

 otherwise, then bankruptcy cases routinely would be stalemated. Trustees would never be able

 to settle claims without unanimous support for the settlement, because any dissatisfied party in

 interest could derail a compromise just by filing its own objection to a claim and demanding

 control over the disposition of its own objection. The effect would be to turn over control of

 certain parts of the estate (namely the resolution of claims) to parties other than the trustee,

 which is exactly the opposite of what the Bankruptcy Code envisions.

         Mr. Futterman’s attorneys have also acknowledged that they do not contend that the

 Trustee suffers from any conflict of interest. Instead, they contend that the Trustee has not made

 a reasonable judgment in entering into the proposed settlement. They also claim, as I will

 discuss below, that there is likely to be a surplus in this case, so that Mr. Futterman’s own

 personal wishes should be given greater weight than they might otherwise be given in deciding

 whether the settlement should be approved. Finally, they have argued that a number of major

 creditors have similarly expressed their opposition to the settlement.

             Legal Standard Governing the Motion for Approval of the Settlement

         As a general matter, settlements and compromises are favored in bankruptcy, just as they

 are in non-bankruptcy matters. Settlements may eliminate costs and delays and may thereby

 “further the parties’ interests in expediting the administration of the bankruptcy estate.” In re

 MF Global Inc., No. 11–2790 (MG), 2012 WL 3242533, at *5 (Bankr. S.D.N.Y., Aug. 10,

 2010); see also Motorola, Inc. v. Official Committee of Unsecured Creditors (In re Iridium

 Operating LLC), 478 F.3d 452, 455 (2d Cir. 2007) (stating that settlements are important in

 bankruptcy because they “help clear a path for the efficient administration of the bankrupt

 estate”).



                                                   9
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 10 of 38


        That does not mean, however, that settlements automatically are approved. A court may

 not approve a settlement under Rule 9019 without first determining that the settlement is fair,

 equitable, and in the best interests of the estate. See Protective Comm. for Indep. Stockholders of

 TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424–25 (1968); Air Line Pilots Ass’n v. Am.

 Nat’l Bank and Tr. Company (In re Ionosphere Clubs), 156 B.R. 414, 455 (S.D.N.Y. 1993), aff’d

 17 F.3d 600 (2d Cir. 1994); see also MF Global Inc., 2012 WL 3242533, at *5.

        The Second Circuit Court of Appeals has identified a number of factors to be considered

 by the bankruptcy courts in evaluating proposed settlements. Those factors are:

        (1)     a comparison between the possibility of success and the benefits offered by the

                settlement;

        (2)     the likelihood of complex and protracted litigation in the absence of a settlement;

        (3)     the interests of creditors, including the degree to which creditors either do not

                object to or affirmatively support the proposed settlement;

        (4)     whether other parties in interest support the settlement;

        (5)     the competency and experience of counsel supporting the settlement, and the

                experience of the bankruptcy judge in reviewing the settlement;

        (6)     the nature and breadth of the releases to be obtained by officers and directors; and

        (7)     the extent to which the settlement is the result of arm’s-length bargaining.

 See Motorola, 478 F.3d, at 462 (citations omitted).

        When it applies the foregoing factors, a bankruptcy court should ensure that it is

 “apprised of those facts that are necessary to enable it to evaluate the settlement and to make a

 considered and independent judgment.” In re Adelphia Communications Corp., 327 B.R. 143,

 159 (Bankr. S.D.N.Y. 2005). However, the Court need not “hold a mini-trial” on the merits of



                                                 10
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 11 of 38


 the potential claim. See In re Enron, No. 02 Civ. 8489 (AKH), 2003 WL 230838, at *2 (Jan. 31,

 2003). The point is to decide if a settlement is a reasonable one. That is a determination that

 ultimately is a matter of business judgment. Under that business judgment standard, settlements

 normally are approved so long as they do not fall below the lowest point in a range of

 reasonableness. See Cosoff v. Rodman (In re W.T. Grant Company), 699 F.2d 599, 608 (2d. Cir.

 1983); In re WorldCom Inc., 347 B.R. 123, 137 (Bankr. S.D.N.Y. 2006).

                      The Hearing to Consider Approval of the Settlement

        In this particular case, there is a strong chance that whatever ruling I make on the motion

 for approval of the settlement will be the subject of an appeal. Mr. Futterman on the one hand,

 and the RWN Parties on the other hand, have shown that they have plenty of enthusiasm and

 stamina for litigation, fueled by a considerable amount of ill will that has developed over the past

 few years. I have therefore made a far more in-depth consideration of the evidence and of the

 issues than normally would have been the case in considering a proposed settlement.

        More particularly, I received argument and evidence over the course of most of two days

 – on May 23 and 24 – including the testimony of four witnesses. The Trustee, Mr. Messer,

 testified as to his negotiations with RWN, the assets and liabilities of the Futterman estate, the

 effect of the proposed settlement on the estate, and the reasons why he believes the settlement

 should be approved. The Trustee’s expert witness, Mr. Jeremiah Candreva, testified about

 zoning issues and other limits on development rights that he believes are already applicable to

 the Lot 24 Property, and about his opinions as to whether the proposed settlement would

 sacrifice important rights that the Lot 24 owner currently has. Mr. Futterman testified about

 agreements that relate to the development of the Lot 24 Property and how he believes those

 agreements should be interpreted. He also expressed his reasons for opposing the settlement.



                                                  11
17-12899-mew         Doc 307   Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                            Pg 12 of 38


 Mr. Futterman also offered an expert witness, Mr. Howard Goldman, who testified about certain

 zoning matters relevant to the Lot 24 Property.

        After the close of evidence, and at the beginning of closing arguments, Mr. Futterman’s

 counsel expressed confusion as to whether he was supposed to offer evidence for the Court to

 consider only in regard to the Lot 24 issues or also in regard to the likelihood of success of the

 objection to RWN’s deficiency claim. I then reopened the record to permit such evidence to be

 provided. Mr. Futterman resumed his testimony, and he outlined various matters that he

 believed had been unearthed during the course of discovery. Mr. Futterman’s counsel also

 introduced into evidence copies of various emails and other documents that allegedly showed

 that there had been improper conduct by RWN, or defects in the auction process that occurred in

 the Ladera cases.

        To be certain that the record before me was complete, I also permitted the parties to

 submit the portions of certain deposition testimony that they thought I should consider in

 evaluating the strengths and weaknesses of the objection to the deficiency claim. I should note

 that much of the evidence that was offered did not have the full showings of authenticity or

 admissibility that would have been required at a trial. However, my task at this stage, as noted

 above, is to assess the reasonableness of the settlement, not to try the merits of the case. For that

 purpose, I agreed to consider these matters as indications of what Mr. Futterman believes he

 would be able to prove and as to the evidence he believes he would be able to authenticate and to

 introduce in support of his objection.

        Finally, during much of the hearing the parties debated the significance of certain

 language that appears in a Zoning Lot Development and Easement Agreement dated as of

 December 27, 2013. The parties referred to this agreement as the “ZLDA,” and I will use that



                                                   12
17-12899-mew          Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                               Pg 13 of 38


 same reference here. It appeared clear from the testimony and from the language of one of the

 recitals of the ZLDA that there likely was a separate sale contract through which the prior owner

 of the Lot 24 Property had sold certain development rights to Ladera. I therefore directed the

 parties to submit a copy of that contract to the Court.

           I left the trial record open until the deposition excerpts and the contract were supplied.

 They were supplied to the Court during the week of May 27, and the factual record is now

 closed.

                          Issues Bearing on the Propriety of the Settlement

           I have considered the full record. In considering whether the settlement should be

 approved, there are three main topics that I should address. The first issue is the significance of

 the RWN claim in the context of Mr. Futterman’s case. The second issue is the reasonableness

 of those portions of the settlement that relate to the RWN deficiency claim. The third issue is the

 reasonableness of those portions of the settlement that relate to Lot 24.

           Some of these issues are interrelated, of course. For example, Mr. Futterman contends

 that a defeat of the deficiency claim is a foregone conclusion and, therefore, that the proposed

 withdrawal of the deficiency claim under the settlement should not be given weight when

 considering the other terms of the settlement. But nevertheless, it is helpful to discuss the three

 issues separately.

 1.        The Significance of RWN’s Deficiency Claim
           In Mr. Futterman’s Bankruptcy Case

           The RWN claim is a secured claim. It is secured by the interests in the 2280 Project and

 any recoveries that may be obtained from continuing sales of units of that project. It is also

 secured by the estate’s interests in Jenco and by the Lot 24 Property.




                                                    13
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 14 of 38


        The RWN claim was filed in the amount of $10,729,240. As the holder of a secured

 claim, however, RWN would be entitled to collect interest at the default rate if the claim were to

 be allowed and if the value of the collateral were sufficient to cover the claim. As a secured

 creditor, RWN also would be entitled to collect attorneys’ fees if the claim were to be allowed

 and if the value of the collateral were sufficient to pay those fees. See 11 U.S.C. § 506(b). The

 Trustee testified that the RWN deficiency claim has likely increased to roughly $13 million or

 $14 million because of default interest that has continued to accrue and attorneys’ fees that have

 accrued. Mr. Futterman did not endorse that calculation, but he did not really dispute it either.

        The Trustee estimated that accrued administrative claims are approximately $650,000 to

 $700,000 in Mr. Futterman’s chapter 11 case, excluding amounts that might be asserted by Mr.

 Futterman’s own retained professionals. The Trustee also noted that a priority claim had been

 filed in the case by the IRS, in the amount of approximately $144,000. If there were money left

 over after payment of RWN’s claims, those administrative and priority claims would have to be

 paid before other claims could be paid.

        The other filed claims in Mr. Futterman’s chapter 11 case total approximately $6.2

 million. In addition, there are two claims of undetermined amounts. One is a claim filed by the

 minority shareholders in various entities that are investors in the 2280 Project, asserting that they

 suffered damages arising from Mr. Futterman’s alleged self-dealing and diversion of

 opportunities away from those investors and entities. The second claim was filed by the plan

 administrator (Ms. DuVal) on behalf of the Ladera debtors. This claim reserves the plan

 administrator’s rights concerning pre-petition transfers that may have been made by the Ladera

 debtors to Mr. Futterman and that might be the subject of avoidance claims under the Bankruptcy

 Code. While no such avoidance action has been filed by Ms. DuVal against Mr. Futterman to



                                                  14
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 15 of 38


 date, the parties have agreed to toll the statute-of-limitations period for the assertion of such

 claims, and that action therefore may still be filed in the future.

         The assets of the Futterman estate include the estate’s ownership interests in the entities

 that own the 2280 property. Mr. Futterman contends that the sale of remaining condominium

 units owned by those entities should generate $7 million for the estate. As the Trustee notes,

 however, other investors in the 2280 Project contend that Mr. Futterman took improper prior

 distributions from the relevant entities and that they have a right to recover those sums and, if

 successful, those claims would reduce or even possibly eliminate the amount payable to the

 estate. Neither party offered much detail as to these particular disputes or any evidence about

 them, so I can only conclude that there is a potential asset of $7 million but that there are some

 uncertainties as to whether the estate ultimately will recognize a recovery from the 2280 Project

 in that amount.

         Mr. Futterman also owns several properties jointly with his wife. The value that would

 be available to creditors in this chapter 11 case would not include the one-half share owned by

 Mr. Futterman’s wife. The value available to creditors also would exclude any portion of Mr.

 Futterman’s own interests that are exempt from inclusion in his bankruptcy estate. The testimony

 showed that Mr. Futterman’s one-half interests, net of amounts for which exemptions may be

 claimed, are worth approximately $1.85 million.

         Finally, Mr. Futterman owns Jenco, which in turn owns Lot 24. Mr. Futterman contends

 that Lot 24 has a potential value of $7 to $8 million, though his assumptions in making that

 valuation rested on certain arguments about development rights that were hotly disputed by the

 other parties.




                                                   15
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                            Pg 16 of 38


        It is plain from the foregoing figures that if the RWN claim actually were to be allowed

 as a secured claim, there would not likely be sufficient assets to pay all of the secured,

 administrative, priority and unsecured claims in Mr. Futterman’s case and, therefore, there would

 be no surplus for Mr. Futterman himself. The claims would total between $20 million and $21

 million, while the assets (even if Mr. Futterman were correct) would total between $15 million

 and $16 million. Mr. Futterman speculated that unsecured claims could be resolved for $3.5

 million in light of concessions that he believed some of the creditors would make, but even if

 that were to happen there would still be a shortage. All of Mr. Futterman’s many contentions

 about a likely surplus hinge on his contention that the RWN deficiency claim is not real and that

 a defeat of the claim is a foregone conclusion.

        Even if the RWN claim were to be defeated, Mr. Futterman’s arguments about a surplus

 are subject to doubt. Mr. Futterman contends that Jenco still owns or may use significant

 development rights for the Lot 24 Property, but as I have noted the Trustee disputes that

 contention, and the evidence before the Court plainly casts doubt on the ability of any owner to

 develop the Lot 24 Property, as I will discuss below. As to the 2280 Project, I simply do not

 have enough details about the disputes concerning it to be able to evaluate the likelihood that the

 recoveries will be realized. However, based on the evidence, there is a reasonable chance that

 there would not be enough to pay all creditors even if the RWN deficiency claim were defeated.

 2.     Provisions of the Proposed Settlement
        Relating to RWN’s Deficiency Claim

        The proposed settlement agreement provides that the RWN deficiency claim will be

 withdrawn in its entirety. The estate itself, on behalf of Mr. Futterman, also will waive any right

 that it arguably might have to file what I will describe as derivative claims against RWN, based

 on Mr. Futterman’s former ownership of interests in the Ladera debtors. However, nothing

                                                   16
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33               Main Document
                                             Pg 17 of 38


 about the settlement will affect claims owned by Ms. DuVal should she believe that the Ladera

 entities have valid claims and should she decide to pursue them. As I noted before, the

 settlement will also not affect any rights that other Ladera creditors may have to petition Ms.

 DuVal to take action, or to assert whatever legal rights they think they might have.

         In that regard, the settlement accomplishes the maximum that could be accomplished by

 the estate and by Mr. Futterman with respect to the objection to the RWN deficiency claim. The

 pending objection seeks the disallowance of the claim, and the settlement will result in the

 withdrawal of the claim in its entirety. I have previously held that any separate rights to pursue

 affirmative claims against RWN belong to Ladera and not to Mr. Futterman or his trustee, and

 those rights are fully preserved and not affected by the settlement.

         The withdrawal of the RWN deficiency claim may not assure that the estate will be able

 to pay its creditors in full, for the reasons stated above, but it certainly substantially increases the

 odds that the estate may be able to do so, and certainly increases the likely payment amounts that

 unsecured creditors will receive, even if they are not paid in full.

         During a hearing on May 9, 2019, counsel to Mr. Futterman acknowledged that, in light

 of the Court’s prior rulings about Mr. Futterman’s standing, the settlement accomplishes the

 equivalent of a full victory as to the RWN deficiency claim. But he argued that the defeat of the

 deficiency claim is inevitable. He therefore argued that creditors will not really receive a benefit

 from this part of the settlement, and that this part of the deal also should not be considered as

 offering value that is sufficient to justify the concessions that the Trustee allegedly is making

 with respect to the Lot 24 Property. However, I have reviewed the evidence that has been

 provided, and I disagree with the contention that the defeat of the deficiency claim is a foregone

 conclusion.



                                                    17
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                            Pg 18 of 38


        The Court has held, in a written decision dated April 24, 2019, that Mr. Futterman is not

 entitled to an automatic reduction of the deficiency claim based on contentions that the real fair

 market value of the Ladera entities’ property exceeded the amount of the RWN claim. Instead,

 Mr. Futterman’s objection to RWN’s claim can succeed only to the extent that he can

 demonstrate that RWN engaged in collusive misconduct or otherwise “exploitative

 overreaching” during the course of the auction. Otherwise, the waiver of claims and defenses

 contained in the personal guarantee that Mr. Futterman provided in connection with RWN’s loan

 to the Ladera entities forecloses his objection to the deficiency claim.

        The evidence to which Mr. Futterman referred at the May 23–24 hearing showed that a

 number of participants in the auction process were not happy with certain aspects of that process

 and, in particular, about delays and possible inefficiencies in the process of qualifying bidders for

 participation in the auction. There were also indications that there was possible confusion

 among bidders at the auction as to what they needed to bid in order to outbid the prior offer that

 had been made by RWN. This uncertainty arose because the RWN plan provided that if RWN

 succeeded in acquiring the property, it would pay all administrative and priority expenses, and

 other bidders apparently were uncertain as to what they needed to propose in order to top RWN’s

 commitments. The deposition excerpts that were submitted to me included speculation by the

 broker, Mr. Robert Knakal, that this uncertainty may have discouraged people from participating

 in the auction. But I note that the deposition excerpts that were submitted to me did not include

 any direct statements by potentially interested parties to the effect that they were actually

 discouraged from participating.

        More importantly, these matters were known to Mr. Futterman at the time of the auction.

 Mr. Futterman or other participants could have sought clarification from me at the time of the



                                                  18
17-12899-mew      Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33           Main Document
                                            Pg 19 of 38


 auction or could have complained about these matters prior to the Court’s confirmation of the

 results of the auction. But they did not do so. Mr. Futterman asked for additional time to

 consider an objection, but the Court ruled that he had already had ample time, and the Court

 denied the request.

        Furthermore, these particular matters do not show that RWN chased away bidders or

 made side agreements with bidders that had the effect of reducing the bids that the Ladera

 entities received, or that RWN engaged in collusive or manipulative conduct of a kind that would

 permit the deficiency claim to be adjusted as a matter of equity under New York law, under the

 standards set forth in this Court’s prior decision. Mr. Futterman contends that such conduct did

 occur, but he has no direct evidence that it did. As I mentioned, the deposition excerpts do not

 show that any bidder was chased away or that any bid was suppressed or that any bidder made

 side agreements with RWN.

        Mr. Futterman has also contended more specifically that RWN agreed with Happy Living

 to do a separate deal after the auction and thereby kept Happy Living from submitting higher

 bids at the auction. But RWN and Happy Living have denied that they did so.

        I must note, too, that in his deposition testimony, Mr. Futterman stated that he had turned

 away an informal overture from Happy Living in the spring of 2017, at a price of $55 million,

 and that in the auction process that he was conducting in the spring of 2017 he received four

 formal bids in the range of $20 million to $40 million. As I noted above, Mr. Futterman

 contends that the absence of other bidders and the absence of a higher price at the September

 2017 auction was attributable to misconduct by RWN. But presumably Mr. Futterman does not

 contend that his own auction process was tainted. The evidence about the prior bids that Mr.

 Futterman received during the spring of 2017 suggests that there would be a disputed issue, if the



                                                 19
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 20 of 38


 matter were to proceed to trial, as to whether a lack of interest in participating in the September

 2017 auction was based on the price that was going to have to be paid in order to prevail at the

 auction, rather than other factors. I am certainly not ruling on that issue at this time. I am simply

 noting that there is evidence that would support a view that is contrary to Mr. Futterman’s and

 that would present a ground for litigation.

        Mr. Futterman also has offered evidence that RWN took the position after the auction

 that RWN was entitled to take a longer time to close its purchase of the property than other

 bidders would have been entitled to. However, when I learned of this in 2017, I made it

 immediately clear to RWN that, in my opinion, RWN did not have such rights, and that, so far as

 I was concerned, RWN was obligated to close right away, in accordance with the schedule that

 would have applied to any successful bidder. In addition, I note that there is nothing in the

 record that suggests that RWN’s position on this particular point had any effect on the auction

 itself. Mr. Futterman has suggested that perhaps other bidders might have been more interested

 if everyone, including RWN, had been given the chance to take longer to close. But that is not

 what would have happened. I approved a timetable for closing, and I held that the timetable

 bound RWN as well as other bidders.

        What I decided in 2017 was that RWN was wrong in thinking that it was entitled to extra

 time. That miscalculation by RWN therefore did not affect the bids made by other bidders who

 knew what their closing dates would have to be. The idea that other bidders were deprived of an

 opportunity to have a later closing is a false argument, because there was no such opportunity

 and would not have been any such opportunity.

        I do not mean to suggest by my comments that I am exonerating RWN, or that it is

 impossible that there was any misconduct, or that I am making any finding of any kind as to



                                                  20
17-12899-mew       Doc 307       Filed 06/20/19 Entered 06/20/19 16:29:33               Main Document
                                              Pg 21 of 38


 whether such misconduct occurred. I have previously stated, for example, that if RWN let other

 bidders know that RWN intended to credit bid the full amount of its debt, so as to discourage

 people from bidding smaller amounts, and if that conduct were shown to have had the effect of

 discouraging other bids that might not have exceeded the RWN debt but that nevertheless would

 have reduced the size of the deficiency claim, that might constitute good grounds either to reduce

 that deficiency claim or, depending on the evidence, to disallow it completely. I simply note that

 there are no admissions or evidence that I would regard as smoking guns on these issues, and

 therefore that litigation over the RWN deficiency claim involves a more-than-minimal risk of an

 unfavorable outcome for the estate.

         Accordingly, the settlement does provide value to the estate insofar as it relates to the

 RWN deficiency claim. It accomplishes the best result the estate could achieve with respect to

 the deficiency claim itself. It brings certainty to the estate, and it eliminates a litigation risk.

 3.      Provisions of the Settlement Agreement Relating to Lot 24

         That brings us to the most hotly disputed issue at the hearing and the one that is actually

 the most important to the consideration of the merits of the settlement, which is the effect of the

 settlement on the potential development of Lot 24.

         As I mentioned earlier, the disputes between the parties are based primarily on the way

 they interpret the terms of the ZLDA. The parties to the ZLDA were Ladera, LLC and an entity

 known as 510 Manhattan Affordable Housing L.P., which at that time was the owner of Lot 24

 and the owner of another adjacent property referred to as Lot 25.

         The ZLDA covers something that the parties have referred to as a merged zoning lot that

 includes Lots 24, 25, 26, 29, 30, 35, and 1001–1004 of Block 1948 in Manhattan. Portions of

 that merged zoning lot are in areas designated as residential zoning district R7, and portions are



                                                    21
17-12899-mew         Doc 307    Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 22 of 38


 in areas designated as residential zoning district R8. Under the applicable rules, the development

 of each lot is subject to limits based on the floor area development rights that each lot owns.

 Those rights, in turn, depend on the size of the lot and the zoning district in which the lot is

 found. This may be an oversimplification, but generally, the amount of floor area development

 rights that a property has is a product of multiplying the square footage of the property’s lot

 coverage times a multiplier that differs from one zoning district to another. In an R7 residential

 district, for example, the multiplier is 4, so that a lot with a square footage of 2,000 has floor area

 development rights of 8,000 square feet. That means for our purposes that the owner can

 develop a condominium building of 8,000 square feet.

        Parties to a merged zoning lot may agree among themselves as to how the floor area

 development rights for the merged zoning lot are to be allocated and used. I do not mean to

 suggest that they have unfettered authority to do whatever they want, because I suspect there are

 many rules that say what can and cannot be done. Essentially, though, floor area development

 rights may be sold or transferred from one property owner to another, and the ZLDA is a filed

 agreement that provides notice as to which parties are entitled to exercise which rights.

        In this case, the parties agree that Ladera, LLC acquired, at a minimum, the right to use

 floor area development rights that originally were allocable to the Lot 24 Property and other

 properties that are part of the combined zoning lot. They also agree that if the presently filed

 development plans for the Ladera property are followed and are not amended, some of the total

 floor area development rights that the Ladera entities have the theoretical right to use will not

 actually be used.

        Where the parties differ, however, is in their interpretation of what happens if there are

 unused floor area development rights. The Trustee and RWN contend that the floor area



                                                   22
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33            Main Document
                                            Pg 23 of 38


 development rights were sold outright to the Ladera entities and are now owned by the entity to

 whom the Ladera entities’ assets have been sold. In their view, the current owner could seek to

 use some of those rights through amendments to development plans, or could sell some of those

 rights in the future to other members of the combined zoning lot in the event those other

 members wish to use them, or could simply elect not to use them at all. Mr. Futterman, on the

 other hand, suggests that any floor area development rights that are not actually used at the

 Ladera site should revert either to Lot 24 specifically or generally to the other members of the

 combined zoning lot, at which point he believes that the Lot 24 owner, Jenco, would have the

 right to build a condominium unit that is four or five stories in height.

         The parties’ expert witnesses have confirmed that floor area development rights may be

 sold from one entity to another. They also agree that an entity that owns unused floor area

 development rights has the right to keep them. It may hold on to them for possible future use or

 may decide not to use them at all, or may hold them until such time as it may be profitable to sell

 them to someone else who might be able to use them. The question, then, is whether the

 underlying agreements in this case provided for an outright sale of the Lot 24 development rights

 to Ladera or whether, instead, the agreements merely provided Ladera with a limited right to use

 such rights, with the owner of Lot 24 retaining or reacquiring by reversion the ownership of any

 rights that are not used.

         I have reviewed the relevant contracts and I have considered the parties’ evidence. I find,

 for purposes of considering the proposed settlement, that Mr. Futterman’s contentions on these

 issues are extremely weak, to the point of likely being the subject of a successful motion to

 dismiss in the event they were litigated.




                                                  23
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                             Pg 24 of 38


        The provisions of the ZLDA are clear. They recognize the existence of an outright sale

 and transfer. They do not reflect the retention by Lot 24 of any rights at all. Nor do they provide

 for any reversion of rights to Lot 24 in the event that the owner of the Ladera site does not use

 such rights.

        The eighth “whereas” clause of the ZLDA provides that there were “Floor Area

 Development Rights” appurtenant to Lot 24 that were not already in use at the time of the ZLDA

 and that were available for “transfer” to Ladera. The second “whereas” clause in the ZLDA

 acknowledges that Ladera had acquired the “Excess Floor Area Development Rights” from the

 owner of Lot 24. This, it turns out, is a reference to the fact that the relevant rights had been sold

 to Ladera under a separate contract, which is described further below. The term “Excess Floor

 Area Development Rights” is defined in the ZLDA as “all” of the Floor Area Development

 Rights appurtenant to the Lot 24 and 25 premises that were in excess of the total floor area

 development rights that were already in use by existing improvements on Lots 24 and 25. The

 parties agree that, on the date of the ZLDA, the Lot 24 Property was vacant and that there was an

 existing building on Lot 25 that used 9,479.41 square feet of floor area development rights.

        The definition in the ZLDA of “Retained Floor Area Development Rights” also makes

 clear that the only floor area development rights and lot coverage rights that were retained for

 Lots 24 and 25 were those already used by the existing building on Lot 25. The Lot 24 owner

 did not retain any rights at all other than possibly such rights as might be available in the event of

 an “Upzoning” as defined in Part 2(c)(5) of the ZLDA, which would occur if the applicable

 Zoning Resolution were amended in a manner to “increase[] the Floor Area Development Rights

 ascribable to . . . the Lot 24 & Lot 25 Premises.” The parties agree that there has not been an

 Upzoning for these sites.



                                                  24
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 25 of 38


        Exhibit D to the ZLDA is a table that lists the zoning lot areas for the relevant properties

 and the total floor area development rights applicable to each property, as well as the number of

 retained development rights for each property and the square footage of Excess Floor Area

 Development Rights being transferred to Ladera from Lots 24 and 25. Exhibit D shows that Lot

 24 had 10,092 square feet of floor area development rights and that the Retained Floor Area

 Development Rights for Lot 24 were zero. Exhibit D also showed that Lot 25 had 10,092 square

 feet of floor area development rights and that the only retained rights for Lot 25 were equal to the

 9,479.41 square feet of development rights used by the existing building. Exhibit D further

 showed the allocation of floor area development rights after the “transfer,” and confirmed that

 the Floor Area Development Rights available to Lot 24 would be zero. A footnote on Exhibit D

 also made clear that the listed numerical calculations did not include potential “Bonus Floor Area

 Development Rights,” which are defined in the ZLDA as additional floor area development

 rights that might be authorized under various programs, but that all Bonus Floor Area

 Development Rights that were available or that thereafter become available for Lots 24 and 25

 were allocated to the Ladera sites.

        Article III of the ZLDA further confirms that, except as otherwise specified in the ZLDA,

 the Lot 24 and 25 owners retained rights in and to the Lot 24 and 25 premises and the Retained

 Floor Area Development Rights, and that the Ladera entities “shall retain all rights in and to the

 Developer Floor Area Development Rights.” The definition of “Developer Floor Area

 Development Rights” included all of the Excess Floor Area Development Rights that were

 transferred. Far from indicating that any of those rights would revert, Article 3 in fact says the

 very opposite: that the Ladera entities shall retain all of those rights. There are no time limits or




                                                   25
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33            Main Document
                                            Pg 26 of 38


 conditions attached to this statement, and no language that would support the notion that

 anything other than an outright transfer of development rights had occurred.

         Article V of the ZLDA also sets forth a floor area notice that gives notice that the ZLDA

 benefits the Ladera Project and “restricts” Lot 24 by limiting the Floor Area Development Rights

 which are appurtenant to Lot 24 to the Retained Floor Area Development Rights that were

 appurtenant to those premises. As I have already noted, Lot 24’s Retained Floor Area

 Development Rights were set forth in Exhibit D, and the amount of those retained rights is listed

 as zero.

         Similarly, the ZLDA did not reflect any purported reversion of unused development

 rights to the Lot 24 owner. Certainly, if such a reversion had been intended, one would have

 expected it to appear in an express provision, but there is no such provision. To the contrary: the

 definition of “Developer Floor Area Development Rights” that appears in the ZLDA included all

 of the Excess Floor Area Development Rights that were transferred from Lots 24 and 25.

 Paragraph 4 of Article II of the ZLDA includes a commitment by the Lot 24 and Lot 25 owners

 that no new buildings, improvements, alterations, or additions on those sites would utilize “any”

 of the Developer Floor Area Development Rights. The ZLDA did not set forth any time limit on

 that covenant or any condition to it. In other words, the Lot 24 owner agreed not to use any of

 the Excess Floor Area Development Rights that had been transferred to Ladera. Rather than

 providing for a reversion of unused rights, therefore, the agreement instead provides for a

 permanent transfer and a permanent agreement by Lot 24’s owner not to use any of the

 transferred rights.

         In addition, Article VIII of the ZLDA addressed the possibility that the combined zoning

 lot might be enlarged to include additional parcels. Paragraph A of Article VIII sets forth a



                                                 26
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                             Pg 27 of 38


 consent by the owner of Lots 24 and 25 to such an expansion and also a consent to the “transfer,

 utilization, or redistribution” by Ladera of any of the Developer Floor Area Development Rights,

 with exceptions only for the Retained Floor Area Development Rights and potential Upzoning

 rights. Again, this part of the agreement simply cannot be squared with Mr. Futterman’s

 contention that any rights that were not used on the Ladera site itself would revert to Lot 24.

 This provision instead expressly contemplates the possibility that Ladera could transfer some of

 the acquired rights to other sites.

         Mr. Futterman’s argument to the contrary is based on language in the ZLDA that states

 that Floor Area Development Rights are being transferred from Lots 24 and 25 “for utilization on

 the developer premises.” In his view, this is the equivalent of saying that the transfer was made

 solely to the extent that such rights actually are used in the Ladera Project. I do not believe that

 is a reasonable interpretation of the language of the contract. As is clear from the provisions that

 I have just reviewed, there is nothing in the ZLDA, other than Mr. Futterman’s strained

 interpretation of this “utilization” language, that suggests that the owners of Lot 24 and 25

 retained any interest in any of the Floor Area Development Rights that were transferred to

 Ladera.

         First, Exhibit D to the ZLDA and other provisions of the ZLDA make clear that the only

 Retained Floor Area Development Rights were as to a building that already existed on Lot 25.

 The Retained Floor Area Development rights for Lot 24 are zero. Similarly, for the reasons I

 have already noted, the ZLDA makes clear that unused rights would not revert to Lot 24. To the

 contrary, the ZLDA contained an explicit agreement that the Lot 24 would never use those rights

 for any new building on the site. Interpreting the ZLDA in the manner that Mr. Futterman

 suggests would be in plain conflict with many clear and unambiguous statements in the ZLDA,



                                                  27
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33               Main Document
                                             Pg 28 of 38


 which together make clear that all of the excess development rights appurtenant to Lot 24 were

 irrevocably acquired by Ladera and that the retained rights were zero.

         Second, as noted above, the second recital to the ZLDA states that Ladera acquired the

 Floor Area Development Rights from the owner of Lot 24 and 25 pursuant to a separate contract.

 The parties have now submitted the contract that governed the acquisition, and the Court has

 reviewed it. The contract is entitled “Amended and Restated Contract of Sale” and is dated

 February 22, 2013. Section 1 of that contract provides that the “Seller,” 510 Manhattan

 Affordable Housing L.P., “shall sell to Purchaser,” which is defined as Ladera, LLC, and

 “Purchaser shall purchase from Seller at the price . . . set forth in [the contract], Seller’s right,

 title, and interest in and to all unused floor area and zoning and development rights in excess of

 development rights already utilized” with respect to Lots 24 and 25. There is nothing in this

 separate contract that purports to limit or restrict the outright terms of sale. There is no provision

 for a retention by Lot 24 of any existing rights, and no provision for a reversion to Lot 24 of any

 unused rights. Moreover, the sale contract does not have the “utilization” language that appears

 in the ZLDA and that was the basis of Mr. Futterman’s contentions at trial. In sum, there is

 nothing in this separate contract that could reasonably be interpreted as anything other than an

 outright sale of development rights.

         Third, even if Ladera had not acquired outright ownership of the floor area development

 rights from Lot 24, I must note that note that no explanation was offered as to why any rights that

 are unused at the Ladera Project should be deemed to be the particular Floor Area Development

 Rights that Ladera acquired from Lot 24, as opposed to the Floor Area Development Rights that

 Ladera acquired from other lots that are part of the combined zoning lot. Mr. Futterman’s

 testimony about the purported value of the Lot 24 Property, in fact, was based on the assumption



                                                    28
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 29 of 38


 that up to 14,890 square feet of unused floor area development rights could be used on Lot 24

 itself. But Exhibit D to the ZLDA makes clear that Lot 24 only had 10,092 square feet of its own

 floor area development rights, so that even if there were a full reversion to Lot 24 of all of its

 own original rights, that would only permit construction of a considerably smaller project than

 the one that Mr. Futterman envisions for the site.

        Mr. Futterman also testified that at the time of the ZLDA he had entered into an

 agreement to buy Lot 24 and that it was his intent that Lot 24 ultimately would use any

 development rights that were not used in the Ladera Project. If the bankruptcies had not

 intervened and if Mr. Futterman had been the owner of both Ladera and Lot 24, then it would

 have been in his power to cause a transfer of rights from Ladera to Lot 24 and to amend the prior

 contracts. But this is not the kind of intent that is relevant in interpreting the contracts that were

 already in place. See Postlewaite v. McGraw-Hill, Inc., 411 F.3d 63, 69 (2d Cir. 2005)

 (explaining that, under New York contract law, “the best evidence of what parties to a written

 agreement intend is what they say in their writing”); Seabury Constr. Corp. v. Jeffrey Chain

 Corp., 289 F.3d 63, 68 (2d Cir. 2002) (noting that New York courts effectuate the plain language

 of the contract in the absence of ambiguity and will afford the meaning to an unambiguous

 provision that is “gleaned from the face of the instrument” (citation omitted)); In re Quality

 Gutter Supply Corp., 350 B.R. 141, 144 (Bankr. E.D.N.Y. 2006) (“The Court’s obligation is to

 effectuate the intent of the parties as expressed in the chosen contractual language.”).

        Mr. Futterman’s business plans as to what he might do, and as to future agreements he

 might have caused the entities to enter into, did not alter the terms of the agreements to which the

 entities actually were parties. The contracts provide for a complete transfer of floor area

 development rights. Now that the Ladera entities’ assets and rights have been sold, the new



                                                   29
17-12899-mew        Doc 307    Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 30 of 38


 owners are entitled to use, retain, or sell those assets and rights in accordance with the signed

 contracts and in accordance with their own business interests.

         There was also a suggestion at the hearing that no other owner of land in the combined

 zoning lot could use any of the floor area development rights that Ladera purchased and that the

 current owners of the Ladera Project might not use. Even if that were true, it would not mean, as

 a contractual or a legal matter, that the owner of Lot 24 has any retained rights, and Mr.

 Futterman’s expert witness did not suggest otherwise. In addition, even if the Lot 24 owner were

 the only one who could use those rights, presumably the owner of the Ladera site could decide

 whether to sell the rights to the Lot 24 owner. In short, Jenco does not have the right simply to

 take them. Nor does it have the right to dictate the terms of a sale, or even to say whether the

 rights will be used at all.

         Furthermore, Mr. Futterman’s arguments about parties who might be able to use the

 rights are premised on the assumption that none of the owners of the other lots will ever want to

 expand their existing buildings or to replace their existing buildings with new ones. In theory,

 for example, the current owner of Lot 25 might wish to demolish its existing building and to

 replace it with something larger. The only floor area development rights that the Lot 25 owner

 retained were the rights used by the existing building, so it would need to acquire more rights in

 order to build something larger. There is no reason why the current owner of the Ladera site

 could not sell its excess rights to the Lot 25 owner in such a case.

         There is no provision in the ZLDA itself, or in the contract by which Ladera acquired the

 floor area development rights, that retains any rights for the Lot 24 owner. When viewed in this

 context, the various items in the settlement agreement that Mr. Futterman regards as concessions

 and as additional restraints on the potential development of Lot 24 are, in fact, just accurate



                                                  30
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                            Pg 31 of 38


 statements of the restrictions that Mr. Futterman himself already placed on Lot 24. For the sake

 of completeness, I will review those provisions in detail.

        The provisions of the proposed settlement agreement that relate to Lot 24 appear on

 pages 3 through 5 of the proposed Settlement Agreement. Mr. Futterman’s counsel has

 previously acknowledged that parts (i), (ii), and (iii) of subpart “a” are accurate statements.

        Subpart (a)(iv) states that “Lot 4 has zero (0) Retained Floor Area Development Rights

 (as such term is defined in the ZLDA).” Mr. Futterman has disputed this statement, but in fact,

 for the many reasons I have already stated, it is an exact statement of what Exhibit D to the

 ZLDA clearly states.

        Subpart (a)(v) states that “the Excess Floor Area Development Rights (as such term is

 defined in the ZLDA) transferred from the Lot 24&25 Premises (as such term is defined in the

 ZLDA) to the Developer Premises (as such term is defined in the ZLDA) pursuant to the ZLDA

 include the 10,092.00 square feet of permitted floor area attributable to Lot 24.” This, too, is an

 exact statement of what the ZLDA and Exhibit D to the ZLDA provide. While Mr. Futterman

 has criticized this portion of the settlement agreement based on his contention that the transfer

 was only of such rights that are actually used in the Ladera Project, I have rejected that

 contention for the reasons stated above.

        The first sentence of subpart (a)(vi) states that “Developer (as such term is defined in the

 ZLDA) has the right to utilize said 10,092.00 square feet of floor area attributable to Lot 24,

 together with any Bonus Floor Area Development Rights (as such term is defined in the ZLDA)

 generated by Lot 24.” This, too, is an exact statement of what the ZLDA provides and also of

 what is provided in the Amended and Restated Contract of Sale that was submitted to the Court.

 At one hearing, Mr. Futterman’s counsel stated that he disputed the statement insofar as it



                                                  31
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                            Pg 32 of 38


 applies to Bonus Floor Area Development Rights. However, section 2.01(j) of the Amended and

 Restated Contract of Sale makes clear that the rights that were being sold to Ladera included all

 “Bonus Floor Area Development Rights attributable to the Seller Premises.” The footnote to

 Exhibit D of the ZLDA similarly makes clear that all Bonus Floor Area Development Rights

 were transferred to Ladera. Accordingly, the statement in the Settlement Agreement is, in fact,

 an accurate statement of what those other contracts provide.

        Mr. Futterman’s counsel has acknowledged that the second sentence in subpart (a)(vi),

 which relates to rights in the event of an Upzoning, is not problematic.

        Subpart “b” of the portions of the settlement agreement that relate to Lot 24 include

 certain agreements as to what the ZLDA provides concerning “Lot Coverage.” Subparts (b)(ii)

 and (iii) provide that the Developer has the right to use all Lot Coverage attributable to Lots 24

 and 25 in excess of the Lot Coverage that was used by the building that was already present on

 Lot 25, and that “the owner of Lot 24 may not increase the Lot Coverage of Lot 24 unless and

 until the Lot Coverage of Lot 25 is reduced in an equal amount.” Again, these are accurate

 statements of what the ZLDA provides.

        The definition of “Retained Floor Area Development Rights” in the ZLDA refers to the

 floor area development rights already used on Lot 25 and to “the lot coverage utilized by the Lot

 24 and 25 building as of the date hereof.” All other rights were transferred to Ladera. In

 addition, as noted above, the owners of Lots 24 and 25 agreed never to build a building that used

 any of the Excess Floor Area Development Rights that were transferred to Ladera. Given the

 definition of “Retained Floor Area Development Rights,” and its inclusion of a reference to the

 lot coverage used by the existing building, the only way that a building could be built on Lot 24




                                                  32
17-12899-mew       Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33            Main Document
                                            Pg 33 of 38


 would be if the lot coverage and floor area development rights used by the existing Lot 25

 building were somehow to be reduced.

        Subpart “c” of the relevant portion of the settlement agreement states that the owner of

 Lot 24 and Mr. Futterman will not interfere with the development of the Ladera site. Subpart

 ”g” on page 4 of the settlement agreement also includes an agreement to cooperate with

 applications for permits, variances, licenses, and other items in connection with the development

 of the Ladera site. I note that similar agreements appear already in the ZLDA, and in any event,

 these are not unreasonable provisions. What RWN wants from the settlement and the reason it is

 dropping its deficiency claim and also making an additional payment is for the Ladera Project to

 be completed without risk of further litigation or interference. This is entirely understandable

 under the circumstances.

        Subpart “d” of the Lot 24 provisions in the settlement agreement relates to the terms of a

 light and air easement and is not challenged by Mr. Futterman.

        Subpart ”e” is an agreement that no applications will be made for the development of Lot

 24 until the earlier of the issuance of a permanent certificate of occupancy for the Ladera Project

 or the occurrence of an “Outside Date,” with the Outside Date representing the final day of any

 five-month period during which the Ladera site owner has failed to use commercially reasonable

 efforts to obtain a permanent certificate of occupancy. Mr. Futterman has complained that the

 amount of time that it takes to obtain a permanent certificate of occupancy can vary

 considerably, and that this is too long a time for the imposition of the development restriction as

 to Lot 24. However, for the reasons already stated above, the current terms of the ZLDA

 essentially block any development of the Lot 24 Property. This provision of the settlement

 agreement allows for a potential future development. The date may not occur so quickly as Mr.



                                                 33
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33           Main Document
                                             Pg 34 of 38


 Futterman would like, but contrary to what he says, this provision does not involve the

 imposition of unreasonable additional restrictions to which the property is not already subject.

        Subparagraph “f” of the Lot 24 portions of the settlement agreement further states that the

 Lot 24 owner will not seek to modify a prior Land Disposition Agreement with the City of New

 York until the earlier of the issuance of a permanent certificate of occupancy for the Ladera site

 or the Outside Date. It also provides that the Lot 24 owner will consent to the placement of

 utilities in the sidewalk adjacent to Lot 24. Mr. Futterman’s primary objection to this provision

 is that it potentially postpones development of the Lot 24 site. But the ZLDA already does that.

 The purpose of this provision is to prevent actions that indirectly could affect the development of

 the Ladera site and that would undermine the commitments in both the ZLDA and the settlement

 agreement that Lot 24 projects would not interfere in any way with the Ladera Project. Given

 the friction between the parties, the history of the disputes between them, and their propensity for

 litigation, I do not find this unreasonable.

        Finally, the settlement agreement provides that the Trustee shall be the sole person

 authorized to act on behalf of Lot 24, including, without limitation, with respect to the ZLDA.

 As such, Mr. Futterman shall not be authorized to take any action directly or indirectly on behalf

 of Lot 24 prior to the issuance of the permanent certificate of occupancy. This is an unusual

 provision, and if there had not been such a history of warfare between Mr. Futterman and RWN,

 I might wonder what the purpose of the provision is. But as I said above, what RWN wants from

 the settlement, and the reason it is dropping its deficiency claim and making an additional

 payment, is peace during the completion of the Ladera Project. Essentially, the purpose of this

 provision is to ensure that an independent trustee, and not Mr. Futterman himself, will make

 decisions as to whether anything is happening in the course of the development of the Ladera



                                                 34
17-12899-mew          Doc 307     Filed 06/20/19 Entered 06/20/19 16:29:33             Main Document
                                               Pg 35 of 38


 property that adversely affects the rights of the Lot 24 owner. That is a reasonable provision

 under the circumstances of this particular case and given the history of the disputes between the

 parties.

                    Application of Factors Bearing on Approval of the Settlement

            Having reviewed the evidence and the parties’ contentions, I will now return to the

 specific factors that the Second Circuit Court of Appeals has identified as being relevant to a

 determination of whether a settlement should be approved.

            The first factor is to compare the possibility of success and the benefits offered by the

 settlement. As noted above, the maximum the estate could accomplish by litigation over the

 RWN deficiency claim is a defeat of that claim. The settlement provides for a withdrawal of the

 claim, which is the best possible outcome that litigation could achieve. The settlement also

 provides for a payment of $1.675 million dollars, which litigation would not achieve.

            As to Lot 24, the comparison I should make is as to the value of Lot 24 in light of the

 settlement provisions, compared to the value that Lot 24 would likely have if the estate were to

 continue litigation and if it were not to make the clarifying agreements about Lot 24 in the

 settlement agreement. As explained above, the terms of the proposed settlement agreement

 appear merely to be confirmations of development restrictions that already apply to the Lot 24

 Property. They do not appear to sacrifice any meaningful rights that the Lot 24 owner actually

 has. The most that the settlement agreement does is to prevent Mr. Futterman from pursuing

 litigation based on his contractual arguments that unused development rights revert to the Lot 24

 owner. Those contentions are extremely weak and of dubious value, as I have noted, and in fact

 could well be subject to dismissal. The elimination of the risk to the estate posed by the RWN

 deficiency claim, plus the additional payment of $1.675 million, is more than ample



                                                     35
17-12899-mew       Doc 307       Filed 06/20/19 Entered 06/20/19 16:29:33               Main Document
                                              Pg 36 of 38


 compensation for the loss of the dubious litigation claim as to the ability of Lot 24 to use unused

 floor area development rights.

         The second factor is the likelihood of complex and protracted litigation in the absence of

 a settlement. It is quite clear that if there is no settlement, then there will be a litigation over

 RWN’s deficiency claim, which given the history of these parties would be followed by

 additional appeals, no matter what the outcome. In addition, it is quite clear that the disputes

 over Lot 24 and its alleged retention of unused development rights would just produce another

 chapter in the litigation wars between Mr. Futterman and RWN. There may be appeals from an

 order approving a settlement in this case, so that as a practical matter, a settlement may not bring

 a full and final end to the parties’ controversies, but it will at least narrow and simplify them

 significantly.

         The third factor is the interests of creditors, including the degree to which creditors either

 do not object or affirmatively support the proposed settlement. I find that the settlement is in the

 interests of creditors. It removes the risk that the RWN claim poses to other creditors’

 recoveries. It provides a payment of $1.675 million to the estate, and its terms as to Lot 24 do

 not sacrifice any valuable rights that the estate likely owns.

         Three creditors, holding approximately fifty percent of the unsecured claims, have filed

 objections to the settlement. One was Mr. Futterman’s father, and another was his former law

 firm. The objections are premised on the assumption that Mr. Futterman is correct in his

 arguments that the defeat of the RWN deficiency claim is inevitable and that the settlement

 agreement is somehow compromising important and valuable rights that Jenco has for the

 development of the Lot 24 Property. I want to give proper weight to the views of individual

 creditors, but I have already found, for the reasons stated above, that the defeat of the RWN



                                                    36
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33                 Main Document
                                             Pg 37 of 38


 deficiency claim is not a foregone conclusion and that there is little to no likelihood that Jenco

 actually has the development rights that Mr. Futterman contends it has.

        Under these circumstances, I must do what is actually in the interests of creditors. I

 cannot do otherwise, simply because some creditors, those who have particular ties to Mr.

 Futterman, would choose to roll the dice and to take risks that, in the Trustee’s judgment, and

 frankly in my own judgment, would not be worth taking. See In re Republic Airways Holdings,

 Inc., 2016 WL 2616717 (S.D.N.Y. 2016) (observing that while a court may rely on the opinion

 of the debtor, parties to the settlement and the professionals in analyzing the reasonableness of a

 settlement “the decision to approve or deny a particular settlement involving a bankruptcy estate

 lies within the discretion of the bankruptcy court” (citations omitted)); In re Purofied Down

 Prods., 150 B.R. 519, 522–23 (S.D.N.Y. 1993) (“[I]nformed by the opinion of the parties, the

 trustee, and counsel, and hence the bankruptcy court must make a considered, independent

 judgment as to whether a settlement is fair and equitable and in the best interests of the estate.”

 (emphasis added)); In re WorldCom Inc., 347 B.R. 123, 137 (Bankr. S.D.N.Y. 2006) (“While the

 bankruptcy court may consider the objections lodged by parties in interest, such objections are

 not controlling. . .[T]he bankruptcy court must still make informed and independent

 judgments.”). And in this particular case, since it is a case where a trustee has been appointed, it

 is the business judgment of the Trustee in recommending the settlement that should be factored

 into the Court’s analysis.

        The fourth factor is whether other parties in interest support the settlement. I believe that

 for purposes of this case, that is the same as the factor that I have just discussed.

        The fifth factor is the competency and experience of counsel supporting the settlement

 and the experience of the bankruptcy judge in reviewing the settlement. Nobody has criticized



                                                   37
17-12899-mew       Doc 307      Filed 06/20/19 Entered 06/20/19 16:29:33              Main Document
                                             Pg 38 of 38


 the experience and competency of the Trustee and of the Trustee’s counsel. The parties disagree

 about the terms of the deal, but the Trustee’s position certainly is not an unreasonable one. As to

 the experience of myself as the bankruptcy judge: I suspect this factor may be more relevant to

 an appellate court in reviewing any decisions that I might render, but I will note that I am very

 familiar with the details of the parties’ disputes, and based on my knowledge of those disputes,

 as well as my own prior experience as a commercial litigator, it appears to me that the settlement

 is a sound one and a proper exercise of judgment by the Trustee.

        The sixth factor is the nature and breadth of the releases to be obtained by officers and

 directors. This might be relevant in a different case as an indication of potential self-interest, if

 officers and directors were getting their own benefits from a settlement. It is not relevant here.

 There are no releases for insiders. As to conflicts generally, Mr. Futterman’s counsel has

 acknowledged that there is no contention that the Trustee suffers from any conflict of interest.

        Finally, the seventh factor is the extent to which the settlement is the result of arm’s-

 length bargaining. This appears clearly to be the case, and there is no suggestion otherwise.

        I find, therefore, that the settlement has substantial benefit to the estate and that the

 Trustee has exercised reasonable business judgment in entering into it. In fact, even if, as Mr.

 Futterman suggests, I were to decide that a defeat of the RWN deficiency claim were a foregone

 conclusion, I would nevertheless hold that the Trustee has exercised reasonable business

 judgment in entering into the settlement. I will therefore enter an order approving the settlement.

 Dated: New York, New York
        June 20, 2019


                                                /s/ Michael E. Wiles                                .
                                                Honorable Michael E. Wiles
                                                United States Bankruptcy Judge



                                                   38
